      Case 7:21-cr-01772 Document 19 Filed on 09/16/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §      CRIMINAL NO. 7:21-CR-1772-2
                                            §
DIEGO REYES                                 §

                         NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Jose Pepe Garza, as attorney for DIEGO REYES, Defendant, in this

action, and gives notice of his appearance as Counsel. Defendant, DIEGO REYES, has retained

the services of Jose Pepe Garza to assist in his representation, and there exists no conflict of

interest. Said Counsel for Defendant is to receive all communications from the Court or other

counsel relating to the case.

                                                   Respectfully submitted,

                                                   Jose Pepe Garza
                                                   Attorney at Law
                                                   205 W. Main Street
                                                   Rio Grande City, Texas 78582
                                                   Telephone: (956) 487-3739
                                                   Facsimile: (956) 487-8670
                                                   jpgarza10@gmail.com

                                            by:           /s/ Garza, Jose Pepe
                                                   Jose Pepe Garza
                                                   State Bar No. 24109913
                                                   Federal ID No. 3392371
     Case 7:21-cr-01772 Document 19 Filed on 09/16/21 in TXSD Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Jose Pepe Garza, hereby certify that a true and correct copy of the above was served on

United States Attorney’s Office via the automatic electronic filing notice system on September

16, 2021.

                                                    /s/ Garza, Jose Pepe
                                                    Jose Pepe Garza
